700 S.E.2d 230 (2010)
David E. SIMPSON
v.
UNION COUNTY DISTRICT ATTORNEY STATE of North Carolina.
No. 109P09-5.
Supreme Court of North Carolina.
August 18, 2010.
David Simpson, pro se.
Robert C. Montgomery, Special Deputy Attorney General, Daniel P. O'Brien, Assistant Attorney General, for State of North Carolina.

ORDER
Upon consideration of the application filed by Defendant on the 4th of August 2010 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Union County:
"Denied by order of the Court in conference, this the 18th of August 2010."